Case 2:18-cv-04407-PD Document 1 Filed 10/12/18 Page 1 of 7
Case 2:18-cv-04407-PD Document 1 Filed 10/12/18 Page 2 of 7
                                  Case 2:18-cv-04407-PD Document 1 Filed 10/12/18 Page 3 of 7



                                                                       UNITED STATES DISTRICT COURT
                                                                 FOR THE EASTERN DISTRICT OF PENNS\'LVANIA
                                                                                      DESIGNATION FORl\f
                               (ro b1 11Rtl by coll#lstl cw pm u pl•lllf/fflll lrtdtcrm IM COtlf0'1 r(11N raMfor 11rr Pllrl'W' ofaslf11111t11t 10 tlw approprl•tt '•lau/ar)
     AddrcssofPlaimiff:                                      PO Box 227, Ben Franklin Station, Washington, D.C. 20044
    AddrcssofDcfcndant:                                                             60 Falcon Drive Chalfont, PA 18914
    Place of Accident, Incident or Transaction:--------------------~----------


    RELATED CASE. IF ANY:

    CDSCNumbcr: - - - - - - - - - - -                                                                                                    Olltc Tcnnln1tcd:

    Civil Cl.SCll DrC deemed rclalcd when Ya is 1111swcrcd to Ill)' oflhc followtnii questions:
    I.        Js this cue related to property inc.:ludcd 1111111 earlier numbered svk pc11dfn1 or within one yc.-
              prcvlously 1enninatcd 1e1ion in lhis c:oun'1
                                                                                                                                              YcsO                     NoO
    2.       Docs this CllSC involve the s11111c issue orf11cl or grow ouc oflhc SllllC transaction as 11 prior suit
             pending or willtin one yc111 previously 1em1ln1tcd 1etlon In this coun?
                                                                                                                                              YcsD                     NoD
    3.       Docs this Cl5C involve the validil)' or infrin1c:mcnc of11 patent alrudy In suit or any c111llcr
             numbcn:d aw: pcndi11g or within one year pn:viously nnln11tcd oction ofl.hl! coun7
                                                                                                                                              vcsO                     NoD
    4.       Is this case 11 second or successive habcAs carpus,
             case filed by the same individual?
                                                                                        'ty appul, or pro sc civil          riahts            vcsO                     waO
 I cmify lh11, ta my knowlcd&e, the within cue                                             rcllllcd lo 11ny aisc now pending or wilhin one year previously tcrm[nlllcd 11ccion In
 tlds court execpt as noted above.

DATE------------
                       10/12/2018                                                           DJ!--___
                                                                                                                                                          AtlOl'lllY I D. # {Ifdpflllcatlr)


CIVIL: (l'lacc. "'• HC Clllll•l'Y 1111)')
......                 Fci/enl {llttstl.11 Cara:                                                       IS•   OIW!l'1iry J11rlsilkd•11 Ctaa:


 8           I.
             2.
                       lndcmlli1y Contracl, Marine Conll'ICt, 1111d All Other Contracts
                       FELA                                                                           §      I.
                                                                                                             2.
                                                                                                                   lasunmcc Cmi1n1ct and Other Cantl'llCts
                                                                                                                   AirplAnc Pcnonal Injury


§B
             3.    Jones Act·Persoo11l lnjuty                                                                3.    AsS1111l1, Defamation



                                                                                                      ~
             4.    Antitrust                                                                                 4.    Mllfinc rcrson1l Injury
                   P111c:nt                                                                                  5.    Molar Vehk:lc Pmonal lnjucy
             5.
             6.    Lllbor•MalHJcmcnt Rel111ions                                                              6.    Other l'ct10n11l Injury (l'llas1 J{Jttl/Y) •
             7.    Civil Ripis                                                                               7.    Products Liability
  .
:""ir-1            H1bells Corpus
                   Securities Acl(s} C~
                                                                                                      0
                                                                                                      0
                                                                                                             &.
                                                                                                             9.
                                                                                                                   Products Li11bility- Asbcstm
                                                                                                                   All other Divcrsicy CllSCS
•                  Socilll Sccuricy Review Cases                                                                   (/lfttnl 3(MC/h1:

         1:
   . (l'lttut.rptci/J1:
                   All other Fcdctll Ques1ion Cu:s
                                                                Tax

         I
     -                                             .                                ARBITRATION CEftTIFICATION
                                                           (T/tf tfftct ofrlrts tfrtifitatum ts "' n•iol'C' 1hr cmt//TJlll tflrt61i/1y for •hlll'Wtlon)
    (\                      Erin F. Darden
I                                                                   , counsel or m:onf "' pm sc pl1t111iff, do hereby ccnify

                       ursuant 10 Local Civil Ruic SJ.2, § J(c) (l), 1hmt co lhc best ornty knowledge and belief, the damaacs n:covcr.1bl= in this civil 11etlon C4SC
    ,i]            I   xcced lhc sum ofSIS0,000.00 exclusive ofiatcn:st and costs:


         SJJ••'"'"""""-"'-'"""""'·                                                            ~                                                             OCT 12 2018
PATE              10/12/201,8                                               ~     AttomrJ -«l·Lfn<· I /Ire St l'lollfl/d'                            .tlilarM)l I   D • (Ifapplica61t)

NOTE A1rtlll de novo -A111be1 tnal by JUI)' =nly 1rthm hu been campllw:e With FR CJ• 31
            Case 2:18-cv-04407-PD Document 1 Filed 10/12/18 Page 4 of 7

                        L'l THE L~ITED STATES DISTRICT COURT
                     FOR THE EASTER'l DISTRICT OF PE~SYL VANIA

                    CASE MANAGEMENT TRACK DESIGNATIO~ FOR'\1

      United States of America,                                             CIVIL ACTION

                       v.
      Jaimie and Cheryl Marrero                                             NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT O~E OF THE           FOLLOWI~G       CASE   MA.~AGEME~T         TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                            ( )
(b) Social Security · · Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                 ( )
(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.     ( )
(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                          ( )
(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management -- Cases that do not fall into any one of the other tracks.


October 12, 2018                  Erin F. Darden                   Plaintiff- United States of America
Date                                 Attorney-at-law                    Attorney for
202-307-6501                      202-514-6866                       Erin.Darden@usdoj.gov

Telephone                            FAX Number                         E-Mail Address


(Civ. 660) 10102




                                                                                   OCT 12 2018
Case 2:18-cv-04407-PD Document 1 Filed 10/12/18 Page 5 of 7
Case 2:18-cv-04407-PD Document 1 Filed 10/12/18 Page 6 of 7
Case 2:18-cv-04407-PD Document 1 Filed 10/12/18 Page 7 of 7
